   

Case 1:19-cv-06654-PGG Document 27 Filed 01/29/20 Page 1 of 2

“THE Sy
OR FAD,
eS

  

State of New Jersey

Prue D,. MurpHy OFFICE OF THE ATTORNEY GENERAL Gurpir 8S. GREWAL
Governor DEPARTMENT OF LAW AND PUBLIC SAFETY Attorney General
Division oF LAW
SHEILA Y. OLIVER 25 Marker Stree MIcHELLE L. MILLER
Lt. Governor PO Box 112 Director

Trenton, NJ 08625-0112

Meiive EWDORSED
January 29, 2020 ;
The Application is granted.

BY ECF SO ORDERED:

, fA Fond
The Honorable Paul G. Gardephe PaulG [eae USD.

United States District Judge .

United States Courthouse Dated:: 31 29
40 Foley Square

New York, NY 10007

 

 
      

Re: Village of Scarsdale v. Internal Revenue Service et al., No. 19 Civ. 6654 (PGG);
State of New Jersey et al. v. Mnuchin et al., No. 19 Civ. 6642 (PGG)

Dear Judge Gardephe:

This Office represents the State of New Jersey in State of New Jersey et al. v. Mnuchin,
No. 19 Civ, 6642. Iam writing on behalf of all parties in the two above-captioned matters to
request an amendment to the briefing schedule in both matters. Over the last two weeks,
Plaintiffs have raised questions with Defendants concerning the completeness of the
administrative record that was filed on December 20, 2019. Plaintiffs and Defendants have been
working collaboratively in an attempt to resolve this issue, and we jointly propose a short
extension of the briefing schedule to see it we can resolve the issue without the need for
intervention from the Court.

Plaintiffs’ opposition to defendants’ motions and plaintiffs’ cross-motion for summary
judgment is currently due this Friday, January 31, 2020. The parties propose a three-week
extension of the filing date for those papers, to February 21, 2020, and a corresponding three-
week extension on the subsequent deadlines. As a result, the Government’s reply in support of
its motions and its opposition to Plaintiffs’ cross-motion would be due by March 20, 2020, and
Plaintiffs’ reply would be due by April 10, 2020. If the parties are not able to resolve their
concerns about the administrative record, we would on or before February 21, 2020, submit a
letter to the Court setting forth our respective positions and scheduling requests.

We thank the Court for its consideration of this request.

HuGuHEs JUSTICE COMPLEX ® TELEPHONE: (609) 376-3232 * Fax: (609) 292-0690
New Jersey Is An Equal Opportunity Employer + Printed on Recycled Paper and Recyclable

 

 
Case 1:19-cv-06654-PGG Document 27 Filed 01/29/20 Page 2 of 2

January 29, 2020
Page 2

Respectfully,

GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY

[o] Glenn J. Mexamarce

Glenn J, Moramarco
Assistant Attorney General

 
